Citation Nr: 0722976	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's wife


LAW CLERK FOR THE BOARD

C. Auringer, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1976 and from July 1979 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to an 
increased rating for left ear hearing loss.  By rating 
decision dated in June 2006, service connection was 
established for right ear hearing loss.  The issue, 
therefore, has been recharacterized to reflect the bilateral 
disability.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a compensable rating for his service-
connected bilateral hearing loss, contending that his hearing 
acuity has worsened since his last VA compensation and 
pension examination.  Since filing this appeal, the veteran 
has submitted a report from his VA audiologist, documenting 
an April 2007 consult.  The audiologist noted in her 
assessment that there is a 40 decibel (dB) decrease at 1500 
hertz (hz), and a 25 dB decrease at 2000 hz in the left ear 
as compared to the veteran's previous examination.  However, 
the examination did not include a controlled speech 
discrimination test (Maryland CNC) as is required by 38 
C.F.R. 
§ 4.85 (2006).  Accordingly, the audiologist noted that the 
results of her assessment were not valid for rating purposes.  
Given that an increase has been objectively noted, a new 
examination should be conducted.



While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA examination to 
determine the current severity of his bilateral 
hearing loss.  All testing deemed necessary should 
be conducted and the results reported in detail 
and in compliance with 38 C.F.R. § 4.85(a).  
Specifically, the exam should be conducted by a 
state-licensed audiologist and include both a 
controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  The testing 
should be conducted without the use of hearing 
aids.  38 C.F.R. § 4.85.  

2.  Thereafter, readjudicate the issue on appeal.  
If the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims file since the last statement of the case.  
The veteran and his representative should be 
afforded the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

